Citation Nr: 1502030	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-07 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease at L5-S1, intervertebral osteochondrosis with spondylosis deformans at L5-S1, and protrusion at L4-5.


REPRESENTATION

Veteran is represented by: 	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1973 to March 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of this appeal, jurisdiction over the Veteran's claims file was transferred to the RO in North Little Rock, Arkansas.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's current low back disability, to include degenerative disc disease at L5-S1, intervertebral osteochondrosis with spondylosis deformans at L5-S1, and protrusion at L4-5, is causally related to service.


CONCLUSION OF LAW

A low back disability was incurred in or due to active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).  Because the Board is granting in full the benefits sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).   

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  Furthermore, service connection may be established for certain chronic diseases, including degenerative disc disease, on the basis of continuity of symptomatology.  See 38 C.F.R. 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence of record includes current diagnoses of degenerative disc disease at L5-S1, intervertebral osteochondrosis with spondylosis deformans at L5-S1, and protrusion at L4-5.  See Degmetich v. Brown, 104 F.3d 1327, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to an in-service event or injury, the Veteran asserts that he first injured his lower back around 1980, while he was unhooking a water trailer from a truck.  The Veteran's statements are competent evidence of an in-service event or injury, as they relate to matters actually observed and within the realm of his personal knowledge.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Service treatment records confirm that the Veteran sought treatment for a low back strain on several occasions throughout service, including one visit to the emergency room.  Thus, the Board finds the Veteran's statements credible evidence as to the existence of an in-service injury.  

With respect to the nexus between the Veteran's current low back disability and his in-service injury, the Veteran testified in a March 2013 hearing before the Board that he never experienced back problems prior to service.  He also indicated that he continued to experience lower back pain intermittently from the time of his in-service injury to the present.  The Veteran's testimony is competent evidence as to the presence of observable symptoms such as pain.  See Layno, 6 Vet. App. at469-70; Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board must also ascertain whether these statements are credible.  Id. at 469; see also  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).   

A medical examination conducted in October 1972 indicates that the Veteran's spine was normal when he entered service.  At that time, the Veteran also reported that he experienced no recurrent back pain.  

Service treatment records show a long history of complaints of lower back pain throughout service.  The evidence of record shows that the Veteran first complained of back problems in July 1977.  In December 1977, the Veteran sought medical treatment for low back pain.  In September 1978, the Veteran again complained of pain in the lower back.  The treatment provider's impression was a lumbosacral muscle strain.  The Veteran was advised to rest, apply heat to his lower back, and refrain from heavy lifting for five days.  The Veteran again sought treatment for low back pain in November 1978 and December 1978.  Service treatment records indicate that the Veteran was a heavy equipment operator with a history of intermittent low back pain for approximately a year and a half.  In July 1979, the Veteran twice sought treatment for low back pain.  The impression was acute lumbar muscle spasm.  The Veteran was advised to rest, apply moist heat, and refrain from prolonged sitting, standing, walking, and lifting over 30 pounds.

In June 1990, the Veteran presented to the emergency room complaining of lower back pain.  The Veteran indicated that after working in his flower bed for several hours the previous morning, he suddenly felt severe pain in his lower back.  He also reported a history of chronic lower back pain.  The emergency room treatment record indicates pain in the lumbosacral area and decreased range of motion.  The assessment was posterior iliac spine syndrome.  The Veteran sought medical treatment for worsening lower back pain four more times in June 1990.  One service treatment record shows a lumbosacral strain in the L5 area.  Another June 1990 service treatment record indicates that the Veteran's lower back pain was not improving as expected.  The treatment provider advised the Veteran to see a medical doctor if the prescribed home exercises failed to bring relief.  In a July 1990 follow-up appointment, Veteran reported that his lower back pain had not improved.  He indicated that the pain was starting to radiate to his hips.  The Veteran also reported a 10 year history of lower back pain and stated that physical therapy "helps only a little."  Later in July 1990, the Veteran again reported pain at the  L4-5 level, radiating to the hip.  A radiological report revealed "questionable narrowing of the L4-5 and L5-S1."  

In April 1992, the Veteran again sought treatment for lower back pain.  The assessment was acute lumbosacral strain.  An April 1994 medical examination report indicates that the Veteran had a history of lower back pain and was diagnosed with posterior iliac spine syndrome.  In April 1995, the Veteran was involved in a motor vehicle accident and again complained of lower back pain.

After the Veteran was discharged from active duty in March 1996, he sought treatment from several orthopedic doctors in Germany.  The earliest post-service treatment record in the claims file is dated November 2001.  However, a private treatment record dated September 2002 indicates that the Veteran had been treating his lumbar spine condition with physical therapy, electrotherapy, infusions, and injections since June 1997.  

A November 2001 private treatment record contains diagnoses of intervertebral osteochondrosis with spondylosis deformans, concentrated in the L5-S1 segment and no evidence of new fractures.  The Veteran complained of persistent back pain again in November 2001, and CT scan results of the lumbar spine revealed osteochondrosis at L5-S1.  A third private treatment record from November 2001 indicates that the Veteran reported continuing lower back pain in spite of physical therapy.  

A September 2002 private treatment record contains diagnoses of osteochondrosis at L5-S1, spondylosis deformans, and protrusion at L4-5 with persistent irritation.  In August 2005, the Veteran again complained of severe back pain.  The diagnosis was lumbago without radiculopathy.  A March 2007 private treatment record shows diagnoses of osteochondrosis at L5-S1, protrusion at L4-5, and spondylosis deformans.

Based on the above, the Board finds the Veteran's statements credible, as the evidence of record confirms that the Veteran has consistently reported experiencing lower back pain throughout service and continuously ever since.  

In April 2009, the Veteran underwent a VA examination of his spine.  During the examination, the Veteran stated that his low back pain began approximately in the early 1980s.  He indicated that his lower back has been "problematic" ever since.  The Veteran reported current symptoms of intermittent right lower back pain with pain radiating down the right lower extremity, but not past the right knee.  The examination report indicates that the Veteran's October 1972 enlistment examination was negative for any prior history of illness or injury to the lower back.  It also indicates that the Veteran was treated for an acute lumbosacral strain in service and received treatment in Germany for an L5-S1 condition in November 2001.  The examiner provided a diagnosis of degenerative disc disease at L5-S1 and opined as follows:

In the absence of evidence of continuity of care or chronicity of condition[,] the Veteran's current back condition is less likely as not related to the Veteran's treatment for lumbar spine injury during service.  No objective findings of radiculopathy.

Although the April 2009 VA examiner provided a negative nexus opinion, the Board finds that the examiner's opinion has no probative value because it is based on the erroneous premise that there is no evidence of continuity of care.  The examination report indicates that the Veteran sought treatment for a lumbosacral strain during service and once again in 2001 for an L5-S1 condition.  However, as described above, the evidence of record shows a long history of complaints of low back pain and continuous treatment for approximately 30 years.   See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  
 
Based on the above, the Board finds the Veteran's statements, which are corroborated by the service treatment records and post-service treatment records, to be the most probative evidence addressing the issue of whether the Veteran's current low back disability was incurred in service.  Therefore, service connection for a low back disability is warranted.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


